Eeanois, J.
(dissenting). Basically for the reasons expressed in my dissent in Immer v. Risko, 56 N. J. 482 (1970), I cannot agree with the majority opinion in this case. In my judgment, the parent-child and interspousal tort immunity rules espoused by the then majority of the Court in Heyman v. Gordon, 40 N. J. 52 (1963); Hastings v. Hastings, 33 N. J. 247 (1960); Franco v. Davis, 51 N. J. 237 (1968); and Koplik v. C. P. Trucking Corp., 27 N. J. 1 (1958) are sound and ought to be preserved. Assuming their continued applicability, defendants’ counterclaim for contribution against the husband and father would be barred. In Kennedy v. Camp, 14 N. J. 390 (1954), this Court held that the Joint Tortfeasors Contribution Law provides no remedy unless there are tortfeasors who have a joint or common liability. The immunity of Carroll E. Prance, Jr., under the cases cited above, remove him from the category of a possible tortfeasor, and therefore defendants’ counterclaim must fall.
Justices Haneman and Hall join in this dissent.
*508For affirmance: Chief Justice Weinteaub and Justices Jacobs, Peoctob and Schettino — 4.
For reversal: Justices Ebanois, Hall and Haneman — 3.